DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 09/12/2022 responsive to the Office Action filed 07/25/2022 has been entered. Claim 1 has been amended. Claims 1-3 are pending in this application.

Response to Arguments

Applicant arguments, see Amendments pages 4-5 filed 09/12/2022, with respect to the rejection of the claim 1 under 102(a)(1) and the rejection of the claims 2-3 under 103 have been fully considered. Due to the amendments, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamamoto et al. (US 5,433,915-of record) with Kobayashi et al. (US 9,457,503).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 5,433,915-of record) in view of Kobayashi et al. (US 9,457,503).

With respect to claim 1, Yamamoto teaches a mold for resin impregnation molding (Fig. 3), comprising:
an accommodating portion (the portion where the prepregs 21 is placed in Fig. 3) which is able to accommodate a container body around which a fiber bundle is wound (“laying up resin-impregnated reinforcing fiber materials (prepregs) in a molding jig of a matched die type”, Co 2 li 35-37);
a storage portion (“a resin accumulating portion 26”, Co 4 li 19) which is able to store an uncured resin having fluidity;
an upper mold (“the upper die 20a”, Co 3 li 68);
a flow path (“the passage 23”, Co 4 li 13) which causes the resin to flow from the storage portion to the accommodating portion (“when the amount of the overflow resin 22 is small, there will be employed a method of supplying resin 22 to the trap in advance, and pressing the prepregs 21 inside of the molding jig 20 from the outside through the resin 22 thus supplied.”, Co 4 li 39-43); and
a pressure control unit (“a diaphragm 27” and “trap 25”, Co 4 li 21) which controls a pressure which causes the resin stored in the accommodating portion to flow through the flow path to the storage portion (“applying pressure to the resin 22 which has been caused to overflow into the resin accumulating portion 26 by applying gas or liquid to it through the diaphragm 27, thereby pressing the prepregs 21 inside of the molding jig 20.”, Co 4 li 23-26).
It is noted that the limitation “which is able to accommodate a container body around which a fiber bundle is wound” is an intended use since Yamamoto’s molding unit is capable of the claimed limitation. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).

Yamamoto teaches that when the amount of the overflow resin 22 is small, there will be employed a method of supplying resin 22 to the trap in advance, and pressing the prepregs 21 inside of the molding jig 20 from the outside through the resin 22 thus supplied (Co 4 li 39-43), but is silent to an upper mold including a mounting portion, an injection mixing head on the mounting portion, wherein the injection mixing head is configured to supply the resin to the storage portion; a supply path permitting the resin to flow from the mounting portion to the storage portion.
In the same field of endeavor, apparatus for producing molded article of fiber-reinforced plastic, Kobayashi teaches that the upper mold 14 has a runner 54 which functions as a supply channel for supplying liquid resin 62 from an injector 56 to the production cavity 16 (Co 6 li 22-26).
It would have been obvious to one od ordinary skill in the art before the effective filing date of the invention to modify Yamamoto with the teachings of Kobayashi and provide a runner and an injector with the upper mold (“the upper die 20a”) and extend the runner to the storage portion (“a resin accumulating portion 26”) in order to supply resin to the trap. 

With respect to claim 2, Yamamoto as applied to claim 1 above teaches that the storage portion (“a resin accumulating portion 26”) is configured to include a left surface of an elastically deformable film member (“a diaphragm 27”), and the pressure control unit is configured with a space which exposes a right surface of the film member, and a passage which causes inflow of air into the space and outflow of air from the space (“applying pressure to the resin 22 which has been caused to overflow into the resin accumulating portion 26 by applying gas or liquid to it through the diaphragm 27, thereby pressing the prepregs 21 inside of the molding jig 20.”, Co 4 li 23-26 and Fig. 3).
In this embodiment, even though the elastically deformable film member (“diaphragm 27”) and the space are positioned at the sideway of the storage portion (“a resin accumulating portion 26”), one would have found it obvious to modify the shape of the trap such that the storage portion includes an upper surface of the elastically deformable film member, and the space exposes a lower surface of the film member for the purpose of applying pressure to the resin, since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

With respect to claim 3, in the other embodiments Yamamoto as applied to claim 1 above further teaches that as a means for pressing the laid up materials inside of the molding jig from the outside through the overflow resin, there are a method of directly applying inert gas, such as N2, to the overflow resin (Fig. 2) and a method of operating a load controlled piston 28 to apply a pressure to the overflow resin (Fig. 4) (Co 2 li 45-48 and 50-52).
Since one would consider that Yamamoto’s pressure control unit performs directly applying air to the resin in the trap and Yamamoto teaches that directly applying gas to the resin and operating a load controlled piston to apply a pressure to the resin are substitutable, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify Yamamoto and provide the load controlled piston and apply the air to the resin through the piston in order to press the fiber-reinforced materials inside of the molding jig from the outside through the overflow resin.
Further, in this modification, the piston in the trap would be positioned above the resin, i.e., the storage portion would include a lower surface of the piston. However, one would have found it obvious to arrange the trap including the piston upside down and apply the air to the bottom of the resin tank for the purpose of applying pressure to the resin, since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUNJU KIM/Examiner, Art Unit 1742